RP'oMff
I ^
  Towaki Komatsu
  802 Fairaiount PI. Apt. 4B
  Bronx, NY 10460
  Tel: 718-450-6951
  E-mail: Towaki Komatsu@vahoo.com



  October 10, 2019
                                                                                                   I
  Hon. Margo Brodi
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

          Re:    Community Housing Improvement Program v. City of New York,
                 No. 19-cy-4087(MKB)(RML)(E.D.N.Y.)


  Dear Judge Brodi,

  My name is Towaki Komatsu.I'm filing this letter pursuant to FRCP Rule 60 to request

  reconsideration ofthe decision that you issued on 10/8/19(see docket number 41)to deny the

  application that I filed in this action to be granted intervenor status pursuant to FRCP Rule 24 or

  to appear as an amicus curiae in the altemative. When you issued your decision, you overlooked

  the following text that appeared on the first page ofthe letter dated 9/11/19 that I filed in this

  action to apply to intervene in it in which I clearly expressed that the new New York rent laws

  were unconstitutional because they violated the Fourteenth Amendment:

      "The new rent laws that New York State enacted and are the subject ofthis action will
      continue to be discriminatory with respect to tenants who have been contending with legal
      disputes against landlords that predate the effective date ofthe new New York State rent
      laws. In this respect, those new laws flagrantly violate the U.S. Constitution's Fourteenth
      Amendment equal protection provisions that pertain to similarly-circumstanced people."

  The new New York rent laws provide me absolutely no relief, no redress, and no legal

  protections that correspond to valid grievances that I have that are attributable to the fact that

  there hasn't been adequate oversight of how New York City Housing Courtjudges have


                                               Page 1 of6
operated. For example,the New York State Commission on Judicial Conduct does not have

jurisdiction over New York City Housing Courtjudges. Due to such inexcusable lack of

oversight, my due process rights were flagrantly violated by housing courtjudges and I

experienced irreparable harm as a result. In order for the new New York rent laws to be

constitutional some type ofremedy needs to be belatedly devised and implemented to relieve

people ofthe undue,irreparable, and substantial harm that they experienced and were

proximately caused to a large degree by the fact the legal protections now offered to tenants by

the new New York rent laws were not available to other tenants when they had to contend with

housing court cases. Furthermore, on the same date that I'm filing this new submission in this

action, I'm contending with an entirely frivolous and retaliatory housing court case that was filed

against me in January of2019 by business partner ofthe New York City Human Resources

Administration("HRA")named Urban Pathways,Inc.("Urban")that is the landlord for the

building in which I reside. Due to the effective date ofthe new New York rent laws that are the

subject ofthis action, I can't benefit from them in that housing court case. That fact amounts to

discrimination that this Court must not condone. The housing court case to which I just referred

is entirely frivolous and retaliatory largely because HRA subjected me to an illegal bait-and-

switch fr^ud and forgery jointly with Urban in regards to a binding and fully-enforceable

apartment lease agreement that I signed on 2/16/16 in HRA's offices with Lisa Lombardi of

Urban to be issued a private apartment shortly thereafter for the entirety ofapartment 4C with no

roommate in the apartment building where I reside. However, HRA's records that I received on

or about 2/8/17 indicate that one ofits personnel changed an apartment number associated with

me just 2 days after I signed that binding and fully-enforceable apartment lease agreement. On

3/7/16, one of Urban's personnel issued me an invalid lease agreement that I contained an




                                           Page 2 of6
illegally forged copy of my signature from the lease that I signed on 2/16/16. He did so when I

visited the building where I reside on that date to be issued the keys for my new apartment.

Although I immediately objected to the fact that someone illegally changed my lease, no one

would help me to be granted possession ofthe specific apartment for which I signed the lease

agreement on 2/16/16.1 reported that problem to HRA and New York City Councilman Ben

Kallos less than one week after I discovered it. As a result, I was illegally coerced to reluctantly

accept a tiny room in a shared apartment for apartment 4B in the building in which I reside while

being assigned a mentally unstable roommate named Ronald Sullivan. Mr. Sullivan subsequently

tried to assault me on 5/12/16 in the living room ofthe apartment in which I reside in the

presence ofone of Urban's personnel who physically then restrained Mr. Sullivan. However,that

worker wasn't present as Mr. Sullivan criminally assaulted me by punching the area on my head

near my left temple more than 15 times on 7/2/16 in that same living room. That assault caused

me to have been diagnosed with a concussion and caused me memory loss and a host of other

health problems. That 7/2/16 assault was entirely foreseeable and preventable largely because I

reported the attempted 5/12/16 assault to Ms. Lombardi and Ronald Abad of Urban less than 2

weeks after it occurred,the person who restrained Mr. Sullivan on that date also reported my

altercation with Mr. Sullivan to his supervisor on the date it occurred, and I reported that

altercation to a representative of one ofHRA's business partners on 5/12/16 who dealt with

housing matters as well. However,no one agreed to promptly and responsibly evict Mr. Sullivan

in response to my valid complaints against him. In addition, after Mr. Sullivan assaulted me on

7/2/16, he fled from the building in which I reside and made incriminating remarks to someone

who then resided in it about how he assaulted me in it on that date in the apartment that I then

shared with him. Although the NYPD arrested Mr. Sullivan on 7/11/16 for having assaulted me




                                            Page 3 of6
on 7/2/16, the NYPD immediately released him and allowed him to promptly resume being my

roommate instead of properly and responsibly keeping him in its custody until I would be issued

an order of protection against him. Due to that fact and the fact that it took until October of2016

for me to be issued that order of protection, I had to endure the nightmare of having the same

person who viciously assaulted me on 7/2/16 continue to be my roommate while I had no idea in

regards to if and when he would next explode like a time-bomb and assault me again and

whether I would react to that by perhaps killing him in self-defense.



In January of2017,1 filed an entirely valid lawsuit against HRA that remains active and is

assigned to the New York State Supreme Court in Manhattan. That lawsuit includes claims

against HRA about that assault as well as its failure to provide proper oversight of Urban with

respect to how it operates as the landlord ofthe building in which I reside. Fourjudges have been

assigned to that lawsuit and two ofthem (Judges Nancy Bannon and Lyle Frank)illegally

disposed ofit in its entirety while 1 had claims in it that continued to be pending for resolution.

After that lawsuit was restored in response to those illegal terminations of it, one ofthe judges

who illegally disposed ofit has unconscionably been permitted to continue to be assigned to it in

defiance of my fundamental due process rights. What I have just discussed directly relates to

your contention that I can raise my grievances in a separate action and appears to sufficiently

rebut it. If other judges honored and upheld my constitutional due process rights, then your

contention would likely be correct. However,thatjust isn't the case due to judicial misconduct.



The plaintiffs in this action are also challenging the new New York rent laws on constitutional

grounds, but for reasons that are significantly different than mine. In your 10/8/19 decision, you




                                            Page 4 of6
also expressed that I could raise my grievances in a separate action without specifying which

particular grievances you were referring to and without specifying how I could raise those

grievances in a different action by identifying the legal forum that would consider them.



Although you may think that much ofthe preceding information that I presented above is

irrelevant to the matters in this action, that isn't true because clearly demonstrates the extent of

substantial, irreparable, and unimaginable harm that can occur as a result ofNew York's rent

laws not having adequate protections for tenants. In closing, attached is a printout that shows

pertinent excerpts from an e-mail message that I sent on 9/29/19 at 12:51 pm to HRA

Commissioner Steven Banks that was mostly about the illegal bait-and-switch fraud and forgery

that HRA and Urban perpetrated against me in regards to the binding and fully-enforceable

apartment lease agreement that I signed on 2/16/16 in HRA's offices with Urban that I have

discussed in this letter. He and other HRA personnel have consistently and illegally stonewalled

me in the past in regards to complying with Freedom ofInformation Law("FOIL")demands

pertaining to that issue and others. I have repeatedly talked with Mr. Banks face-to-face and he

has repeatedly lied to my face during those conversations while 1 have legally recorded several

ofthem on audio.




In the event that this Court needs clarification about anything that I have discussed in this letter, I

respectfully request a conference with this Court for that purpose.



Thank you for your time and consideration.


Regards,



                                             Page 5 of6
Towaki Komatsu




                 Page 6 of6
From: Towaki Komatsu <towaki_komatsu@yahoo.com>
Subject: Demand for HRA records
Date: September 29,2019 at 12:51:42 PM EDT
To:"Banks, Steven(HRA)" <banksst@dss.nyc.gov>, HRA Freedom ofInformation Law
Office <Foil@hra.nyc.gov>
Co: "Scalia, Ann Marie(HRA)" <scaliaa@dss.nyc.gov>,"Calhoun, Martha(HRA)"
<calhoiinm@dss.nyc.gov>,"Spitzberg, Samuel L(OTDA)"
<samuel.spitzberg@otda.ny.gov>

Mr. Banks,

I'm ordering you and the rest of HRA to immediately provide me all records that have
been in HRA's possession that answer the following questions in accordance with my
First Amendment rights. Fourteenth Amendment rights. Fifth Amendment rights, FOIL,
and 5 U.S.C. 552(a) partly to facilitate my preparations for an upcoming fair hearing that
OTDA will conduct for claims that I have asserted against HRA:

1. What information did HRA have about where I resided a)immediately prior to 2/16/16
and b)immediately prior to HRA having made a change on 2/18/16 to an apartment
number associated with me?


2. When HRA personnel made a change on 2/18/16 to information about an apartment
number associated with me,what was the specific address that corresponded to the
change that it made after it made that change?

3. Who directed HRA personnel to make this change on 2/18/16?

4. What sources ofinformation did HRA use to make this change on 2/18/16?

5. Were the following members of HRA aware ofthis change that was made on 2/18/16
and,ifso, on which dates did they become aware ofthis change? HRA Commissioner
Steven Banks, Jeffrey Mosczyc, Ann Marie Scalia, Marin Gerber, Martha Calhoun, and
Jordan Dressier.

6. To what degree has HRA,DHS,and DSS been responsible for providing proper
oversight ofUrban Pathways,Inc.("Urban")in regards to how it has operated, managed,
and maintained the building in which I have resided since March of2016?

7. To what degree has HRA,DHS,and DSS been responsible for providing proper
oversight of Urban in regards to how its personnel have issued apartment lease
agreements that correspond to the building in which I reside and fully complied with the
terms ofthose agreements?

8. To what degree has HRA,DHS,and DSS been responsible for providing proper
oversight of Urban to make certain that Urban has had sufficient security consistently in
place within the building in which I have resided since March of2016?



                                       Page 1 of3
9. Which personnel ofHRA,DHS,and DSS have received complaints that I reported to
HRA,DHS,and DSS against Urban in relation to where I reside, when did they receive
those complaints, and what specific actions did they take in response to those complaints
and when did they take those actions?


13. Which personnel ofHRA,DHS,and DSS have received copies ofthe "Verification
of Residency" document that I received from Urban and provided to HRA personnel in
September of2018 in HRA's office located in the Bronx on Canal Street for the purpose
of having HRA pay storage expenses on my behalfin accordance with applicable law?
The "Verification of Residency" document to which I just referred clearly indicates that
Urban claimed in it that I have been residing since 2/16/16 in apartment 4D located in the
building in which I have instead been residing in apartment 4B while I never resided in
that building prior to 3/7/16.

14. Who illegally manufactured the fraudulent and entirely invalid apartment lease
agreement that a)I never signed nor otherwise agreed to, b)corresponds to Room 1
within apartment 4B that is located in the building in which I reside, and c)HRA
personnel that include Jeffrey Mosczyc and Marin Gerber have fraudulently claimed in
legal proceedings is the apartment le£ise agreement that I signed on 2/16/16 with Urban?

15. Who made the decision to illegally manufacture the firaudulent and invalid apartment
lease agreement that Ijust discussed?

16. Who made the decision to illegally forge my signature from the actual and only
apartment lease agreement that I signed on 2/16/16 into the fi-audulent and invalid
apartment lease agreement that I just discussed?

17. Who illegally forged my signature fi*om the actual and only apartment lease
agreement that I signed on 2/16/16 into the fraudulent and invalid apartment lease
agreement that Ijust discussed?

18. In light ofthe fact that Urban issued me a "Verification of Residency" document in
September of2018 that fraudulently claims that I have resided in apartment 4D within the
building in which I reside, why has HRA and DSS claimed that I reside in permanent
housing with respect to the specific apartment of4B in which I have resided without a
valid apartment lease agreement?

As a reminder, Ann Marie Scalia issued me a fully-enforceable and binding agreement on
8/1/17 via e-mail on HRA's behalf in which she stated the following in a PDF file that
was attached to it:


"We will continue to try to address your concerns and assist you in any way possible."




                                       Page 2 of3
Since there was no caveat, disclaimer, nor qualrfying remark that could otherwise limit
the enforceability ofthat agreement,its duration, and scope,that agreement was then and
remains fully-enforceable and binding upon HRA.




                                      Page 3 of3
